Citation Nr: 1103203	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
headaches, associated with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2009 the Veteran testified before the undersigned at 
a travel board hearing at the RO.  A transcript has been 
incorporated into the record.

In November 2009 the Board remanded this issue for additional 
development, to include an additional examination.  That 
development has been accomplished and the claim is ready for de 
novo review.


FINDINGS OF FACT

Migraine headaches have not been productive of very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine 
headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.124a, Diagnostic Code 8100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in 
part. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for increased 
rating.  The RO also provided the appellant with specific notice 
regarding disability ratings and effective dates.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran. The 
information and evidence that have been associated with the 
claims file includes the Veteran's service treatment records, 
post-service treatment records, VA examination reports, and a 
hearing transcript.  The Veteran has not identified any private 
treatment for this service-connected disability and testified 
that he receives all of his treatment at VA.  See Transcript, p. 
4.

As to the examination of migraine headaches, the Board finds that 
the June 2005 (fee-based), April 2007, and March 2010 VA 
examinations were complete and legally sufficient.  The 
examiner's conducted objective examinations of the Veteran, to 
include interviews of the Veteran, and the 2007 and 2010 
examinations included reviews of the claims file.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The examiners were not asked 
to present a diagnosis or an opinion as to the etiology of this 
disability, as they are already service connected.  The examiners 
discussed the Veteran's symptomatology related to this service-
connected disability in detail in their report.  Thus, the Board 
finds that the June 2005, April 2007 and the March 2010 
examinations were adequate as to the increased rating claims.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
and there has been a complete review of all the evidence without 
prejudice to the Veteran.  As such, there is no indication that 
there is any prejudice to the Veteran by the order of the events 
in this case.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in 
the sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the Veteran.  
Thus, any such error is considered to be harmless and does not 
prohibit consideration of this matter on the merits.  The claim 
is therefore ready for adjudication.

Increased Rating - Migraine Headaches

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  The 
ratings are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity resulting 
from such diseases and injuries and their residual conditions in 
civilian occupations.  Id.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) 
ratings may be assigned for different periods of time during the 
pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 
510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran argues that he is entitled to a rating in excess of 
30 percent for migraine headaches.  The Board disagrees.

Migraine headaches are rated under 38 C.F.R. § 4.124, Diagnostic 
Code 8100.  A 30 percent rating is warranted for migraines with 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  A 50 percent rating is 
warranted for migraines with very frequent, completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.

The Veteran filed for an increased rating for migraine headaches 
in August 2005.  

The Veteran had been afforded a fee-based VA examination for 
headaches in June 2005, as part of the processing of an earlier 
claim.  To that examiner he was reported reoccurring headaches, 
characterized by sharp pain in the temples for which he had to 
lay down in the dark and avoid bright light.  He would have to 
stay in bed and not do anything.  The treatment entailed lying 
down and acetaminophen.  The attacks averaged once every 3 days 
and each attack lasted 2 hours.  He would have to call in sick 
and the attacks resulted in 2 "times" lost from work per month.  
On examination of the cranial nerves, findings were normal. 
Coordination was within normal limits.  The Veteran was diagnosed 
with recurrent migraine headaches, with no change in the 
diagnosis.

In June 2006, the Veteran had a VA neurology consultation.  The 
previous two years were considered to be a stable pattern.  The 
Veteran reported headaches 2 to 3 times a month, lasting 4 to 6 
hours per day, at any time.  They would start in the frontal area 
and expand to the right lateral area.  Associated with the 
headaches were blurred vision, photophobia, phonophobia, and 
nausea.  A dark quiet place would help him.  Following an 
objective examination, the provider assessed no focal 
neurological signs and prescribed medication, specifically 
propanolol and zomig, in addition to recommendations that the 
Veteran lose weight and be compliant with his medications for his 
diabetes mellitus, hypertension, and hyperlipidemia.  Follow-up 
was recommended within 6 months.

The Veteran submitted two statements, dated in 2005, from his 
then spouse who reported that the Veteran would miss days at work 
or have to take sick or personal holiday time.  She described the 
frequency as severe headaches more than once a week, with 
migraines occurring 1 to 2 times a month.  See November 2005 
Statement, Mrs. K. R.

On his December 2006 substantive appeal, the Veteran reported he 
would get migraines twice a month, such that he would get very 
sick, would have to lie down, and call in to work and take the 
day off.  He reported missing 13 days of work in 2006.  

In April 2007 he was afforded a VA neurological examination.  The 
claims folder was reviewed.  The Veteran described his history of 
headaches and the new kind of headache he began to experience in 
2004.  They were frontal in location, throbbing in character, and 
8 out of 10 in intensity.  They were associated with nausea, 
dizziness, blurred vision, photophobia and phonophobia.  They 
lasted 5 to 6 hours and were experienced 2 to 3 times per month.  
When the headaches occurred they were completely disabling.  Rest 
in a dark room helped and he continued to take the zomig.  The 
Veteran remained gainfully employed, full-time, with the U.S. 
Government and estimated he had taken off from work approximately 
10 days in the previous 6 months, secondary to the headaches.  
Following an objective examination, the examiner assessed chronic 
migraine headaches without aurora, severe, chronic tension 
headaches, moderate, and well-controlled hypertension.  

A VA neurological consultation in May 2007 included the same 
reports as to the symptoms associated with the migraines and 
their frequency (2-3 times a month).  The Veteran was satisfied 
with the zomig and reported that that medication with ibuprofen 
was effective in aborting the migraines.  

In a November 2008 VA neurological consultation, the Veteran 
reported the migraine headaches occurred twice a month.  .

The Veteran testified before the undersigned in September 2009.  
He reported losing anywhere from 2 to 4 to 5 "times" a month; 
in particular, there was one particular month during which he 
experienced 5 migraines.  More typically he would lose 2 to 4 
times in one month, and sometimes leave work early.  Being an 
hourly, full time employee, his pay would fluctuate to reflect 
lost time, differentials, and other incentive pays.  Later in his 
testimony, the Veteran reiterated the timing of regular headaches 
being 4 to 5 times a week and migraines coming 2 to 3 to 4 times 
in one month.  As well, he reiterated the same symptoms already 
well established in the record for a migraine headache, 
specifically the need for a dark room, the need to lie down, 
feelings of nausea, and avoiding light and sound.  See 
Transcript.    

There were no VA treatment reports for 2009 until December 2009.  
The Veteran had telephoned the medical center in December 2009 to 
request a renewal of his medication and during a return call, VA 
medical staff explained the need for regular follow-up and that 
his medication would not be renewed telephonically without an 
evaluation and labs.

In December 2009, the Veteran underwent a VA primary care follow-
up.  Again the timing for the migraine headaches returned to 2 to 
3 times a month and his medication was continued.

In March 2010 he was afforded another VA neurological disorder 
examination.  The examiner noted he was followed at the VA 
medical center.  He continued to work fulltime for the U.S. 
Government and had done so for 13 and a half years.  Again the 
Veteran described the symptoms as throbbing pain, with photo- and 
phono-phobia and nausea, which would occur 2 to 3 times a month 
and lasting up to 6 hours.  He missed approximately 15 days in 
the previous 12 months.  He described his regular headaches as 
occurring 5 to 8 times a week, lasting up to 2 hours and being 
relieved with ibuprofen.  The examiner found the migraine 
headaches were weekly, not treated with continuous medication, 
and the severity entailed less than half of the attacks being 
prostrating.  The examiner found the migraine headaches did not 
cause marked interference with employment or the need for 
frequent periods of hospitalization.  The examiner also found in 
the negative for effects of the problem on usual daily 
activities.  

After careful consideration of the evidence, the Board finds that 
the Veteran is not entitled to a rating in excess of 30 percent 
for migraine headaches.  In adjudicating a claim, the Board must 
assess the competence and credibility of the veteran.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has 
a duty to assess the credibility and weight given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
The Board acknowledges that the Veteran is competent to report 
that he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds the Veteran's statements of his symptomatology to 
be internally inconsistent.  Throughout the record, except in 
September 2009 before the undersigned, the Veteran reported the 
migraine headaches occurred 2 to 3 times in one month.  Only 
before the undersigned did the Veteran refer to a single, 
unspecified month as having 5 migraine headaches and number the 
migraine headaches as reaching 4 in one month.  No treatment 
report of record described 5 migraines in one month.  Further, 
despite numerous statements to medical providers over the years 
expressing some satisfaction with medication prescribed and even 
reporting that medication had been effective in aborting the 
onset of a migraine, there were no treatment reports for nearly a 
12 month period in 2009, such that when the Veteran telephoned to 
have his medication renewed and mailed to him, VA medical 
personnel refused until he physically came in for an evaluation 
and laboratory work.  The Board finds inconsistency between the 
Veteran's actions of failing to obtain consistent follow-up and 
monitoring, and prescription renewal, and his statements 
describing the severity of his migraine headaches and their 
frequency.  For these reasons, the Board finds the Veteran's 
statements to be inconsistent, and therefore incredible; the 
Board affords them de minimus probative value.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as reported by 
the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted by 
the overall weight of the evidence).  

For these reasons, the Board finds that the Veteran is not 
entitled to a rating in excess of 30 percent for migraine 
headaches.  The record does not contain competent and credible 
evidence that he suffers from very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  The Veteran is consistently described as a full-
time employee.  While the Board does not doubt that he has had to 
take time off from work, use sick time or even personal holiday 
time as a result of his migraine headaches, the Board observes 
that he is rated at 30 percent disabled.  That rating encompasses 
some impact on his employment.  The criteria for a higher, 50 
percent evaluation requires very frequent, completely prostrating 
and prolonged attacks that are productive of severe, economic 
inadaptability.  That criterion is not met by the sheer 
experience of any economic impact.  By using his sick time and 
leave time, the Veteran has demonstrated an ability to adapt and 
maintain full time employment.  

The Veteran's claim of entitlement to a rating in excess of 30 
percent for migraine headaches is denied.

Extraschedular consideration

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board must determine 
if the criteria found in the rating schedule reasonably describe 
the claimant's disability level and symptomatology.  If this is 
the case, the claimant's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral for extraschedular 
consideration is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors, 
such as marked interference with employment and frequent periods 
of hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, the case must 
be referred for completion of the third step -- to determine 
whether, to accord justice, an extraschedular rating must be 
assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008)  

In this instance, the Veteran's symptoms and the frequency of his 
migraine headaches are clearly accounted for in the 30 percent 
evaluation which compensates for the average of once a month 
characteristic prostrating attacks.  The Board finds the 
Diagnostic Code adequately addresses the Veteran's symptoms.  The 
Veteran has not claimed any hospitalization because of migraines 
and he remains employed full-time.  As such, the diagnostic code 
for the Veteran's service-connected disabilities adequately 
describes the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.   Thun, 573 F.3d 1366.

ORDER

Entitlement to a rating in excess of 30 percent for migraine 
headaches is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


